COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                    §
                                                                     No. 08-21-00107-CV
  IN THE INTEREST OF                                §
                                                                        Appeal from the
  I.M., L.C.M., AND K.I.S.,                         §
                                                                      65th District Court
  MINOR CHILDREN.                                   §
                                                                   of El Paso County, Texas
                                                    §
                                                                    (TC# 2020DCM2352)
                                                    §

                                   MEMORANDUM OPINION

        Appellant J.C.M., Jr. has filed a motion requesting an agreed order of remand, stating that

counsel for Appellant, Appellee, and the attorney ad litem have reached an agreement as to

disposition of this appeal. Specifically, the parties have asked this Court to reverse the trial court’s

judgment and remand for a new trial on the merits to effectuate the parties’ agreement. The motion

indicates that it is unopposed, an attached agreed order contains the signatures of all parties, and

counsel for the Texas Department of Family and Protective Services has, by letter, confirmed to

this Court that the Department consents to this course of action.

        TEX.R.APP.P. 42.1(a)(2)(A) allows this Court to render a judgment effectuating the parties’

signed agreement filed with the Clerk of the Court. TEX.R.APP.P. 43.2(d), dealing with the types

of appellate judgments this Court may issue, allows us to issue a judgment reversing the trial
court’s judgment and remand the case for further proceedings. See also TEX.R.APP.P. 43.3

(outlining where remand for further proceedings or a new trial is appropriate).

       Therefore, to effectuate the parties’ agreement in this parental rights termination case, we

reverse the judgment of the trial court and remand the case for a new trial on the merits. See

TEX.R.APP.P. 42.1(a)(2)(A); cf. In re X.E.V., No. 08-20-00160-CV, 2020 WL 6867068

(Tex.App.—El Paso Nov. 23, 2020, no pet.)(mem. op.)(reversing and remanding for new trial

based on Department’s representation that it agreed with the appellant that remand for further

proceedings was necessary).



September 10, 2021
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.)(Sitting by Assignment)




                                                2